Citation Nr: 1454685	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a kidney disability, claimed as secondary to service-connected type 2 diabetes.


REPRESENTATION

Appellant represented by:	Eric Wimberger, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Statement of the Case ("SOC") listed the issues on appeal as: entitlement to an initial compensable evaluation for service-connected cataracts of bilateral eyes and entitlement to service connection for kidney condition as secondary to the service-connected type II diabetes.  On his VA Form 9, the Veteran checked the box that indicated: "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues."  The Veteran did not list the specific issue; however, in the section entitled "Here is Why I think that VA Decided My Case Incorrectly," the Veteran discussed his kidneys.  He did not mention his cataracts or eyes.  The Board recognizes the case of Evans v. Shinseki, 25 Vet. App. 7 (2011), wherein the United States Court of Appeals for Veterans Claims (Court) held that VA must seek clarification when a submission is ambiguous as to the Veteran's intent.  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC.  Unlike in Evans, in this case, the Veteran checked box 9.B., and mentioned his kidneys, not his cataracts or eyes.  The Agency of Original Jurisdiction ("AOJ") certified the issue of entitlement to service connection for a kidney disability claimed as secondary to type II diabetes for appeal.  Consequently, the issue of entitlement to an initial compensable rating for cataracts of the bilateral eyes was not appealed by the Veteran and is not before the Board.  The VA Form 9 reflects that the Veteran did not check any box with respect to whether he wanted a hearing in connection with his appeal.  However, he was sent a letter by the Board in May 2013 and was notified that he had 90 days to: "Ask to appear personally before the Board and give testimony concerning your appeal."  The Veteran has not responded and, therefore, there is no pending hearing request.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In September 2013, the Board remanded the Veteran's case to obtain records from the Social Security Administration ("SSA"), obtain updated VA medical treatment records, and provide a new VA examination.  The updated VA medical treatment records were obtained and associated with the claims folder.  The Veteran was provided an adequate VA examination and opinion in November 2013.  The examination report shows that the claims folder was reviewed, the Veteran was examined, and the VA examiner provided a nexus opinion with supporting rationale, citing to the evidence considered and reviewed.  The Board finds that the aforementioned remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's September 2013 remand also requested that the AOJ request records from the SSA.  In this respect, the AOJ previously initiated a request for the Veteran's SSA records in March 2011.  A negative response from the SSA was received in March 2011 and indicated that the Veteran's records were destroyed.  A formal finding of unavailability for the SSA records was issued in April 2011.  However, the Board noted in the remand that the Veteran was awarded SSA benefits beginning in July 2012 (after the initial request and response for records).  As a result, the Board determined that a new request for SSA records should be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Following the remand, a request for the SSA records was not completed.  Instead, a copy of the March 2011 negative response from the SSA and a copy of the April 2011 formal finding of unavailability for the SSA records were associated with the claims folder.  Unfortunately, the Board finds that the remand directive was not completed and a remand is required for corrective action.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Make a new request to the SSA to ascertain whether the award of SSA benefits in July 2012 was pursuant to a claim for disability benefits, as opposed to age related retirement benefits.  If SSA disability benefits were awarded in July 2012, request all records related to the Veteran's claim for SSA benefits awarded in July 2012.  Document all efforts to obtain the records and notify the Veteran accordingly.  

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.  Thereafter, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


